 



Exhibit 10.51

 

THIS SECURED PROMISSORY NOTE (THE “NOTE”) HAS NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

Issue Date: May 15, 2017 Principal Amount: $1,200,000.00

 

ELITE PHARMACEUTICALS, INC. AND ELITE LABORATORIES, INC.
SECURED NOTE DUE 2020

 

FOR VALUE RECEIVED, pursuant to the Purchase Agreement (as defined below), ELITE
PHARMACEUTICALS, INC., a Nevada corporation (the “Company”) and its wholly-owned
subsidiary, ELITE LABORATORIES, INC., a Delaware corporation (“Elite” and,
together with the Company, the “Debtors”), jointly and severally, promise to pay
to the order of MIKAH PHARMA LLC, a limited liability company organized under
the laws of the State of Delaware (the “Holder”), the principal sum of Million
Dollars Two Hundred Thousand and no cents ($1,200,000), plus all accrued but
unpaid interest thereon, on the Maturity Date (as defined below), or such
earlier date as the Note is required or permitted to be repaid as provided
hereunder. Interest shall accrue and be payable as set forth below in Section
2(b).

 

Payments of principal shall be made in lawful money of the United States of
America to the Holder at its address as provided in Section 9 or by wire
transfer to such account specified from time to time by the Holder hereof for
such purpose by notice as provided in Section 9.

 

1.          Definitions. In addition to the terms defined elsewhere in this
Note, (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Asset Purchase Agreement by and between
Holder and Elite of even date (the “Purchase Agreement”), and (b) the following
terms have the meanings indicated:

 

“Bankruptcy Event” means any of the following events: (a) any of the Debtors
commences a case or other proceeding under any bankruptcy, reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction relating to such Debtor; (b)
there is commenced against any of the Debtors any such case or proceeding that
is not dismissed within 60 days after commencement; (c) any of the Debtors is
adjudicated insolvent or bankrupt or any order of relief or other order
approving any such case or proceeding is entered; (d) any of the Debtors suffers
any appointment of any custodian or the like for it or any substantial part of
its property that is not discharged or stayed within 60 days; (e) any of the
Debtors makes a general assignment for the benefit of creditors; (f) any of the
Debtors calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or (g) any of the Debtors, by any act
or failure to act, expressly indicates its consent to, approval of or
acquiescence in any of the foregoing or takes any corporate or other action for
the purpose of effecting any of the foregoing.

 

 

 

 

“Maturity Date” means December 31, 2020.

 

“Original Issue Date” means the date of the first issuance of this Note.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, business association, organization, Governmental
Entity or other entity.

 

“Security Agreement” means the Security Agreement of even date between the
Holder as Secured Party and the Debtors as Debtors.

 

“Transaction Documents” means, collectively, this Note, the Purchase Agreement,
the Security Agreement, and the schedules and exhibits hereto and thereto.

 

2.          Payment of Principal and Interest.

 

(a)         Principal Payment at Maturity. The Company shall pay the outstanding
principal balance of this Note to the Holder on the Maturity Date.

 

(b)         Interest Payments. Interest shall be computed on the unpaid
principal amount at the per annum rate of ten percent (10%); provided, upon the
occurrence of an Event of Default as defined hereunder, the principal balance
shall bear interest from the date of such occurrence until the date of actual
payment at the per annum rate of fifteen percent (15%). All interest payable
hereunder shall be computed on the basis of actual days elapsed and a year of
360 days. Installment payments of interest on the outstanding principal shall be
paid as follows: quarterly commencing August 1, 2017 and on November 1, February
1, May 1 and August 1 of each year thereafter. All unpaid principal and accrued
but unpaid interest shall be due and payable in full on the Maturity Date

 

3.          Registration of Notes. The Debtors shall register the Note upon
records to be maintained by the Debtors for that purpose (the “Note Register”)
in the name of the record holder thereof from time to time. The Debtors may deem
and treat the registered Holder of this Note as the absolute owner hereof for
the purpose of any payment of principal hereon, and for all other purposes,
absent actual notice to the contrary.

 

4.          Transfers; Registration thereof.

 

(a)         The Holder is not permitted to transfer this Note or any of its
rights thereunder; except to its sole member or any other entity wholly-owned by
its sole member; provided that the transferee of any such permitted transfer
agrees to be bound by this and any other restrictions of Holder under the Note.

 

(b)         The Debtors shall register the transfer of any portion of this Note
in the Note Register upon surrender of this Note to the Debtors at its address
for notice set forth herein. Upon any such registration or transfer, a new Note,
in substantially the form of this Note (any such new Note, a “New Note”),
evidencing the portion of this Note so transferred shall be issued to the
transferee and a New Note evidencing the remaining portion of this Note not so
transferred, if any, shall be issued to the transferring Holder. The acceptance
of the New Note by the transferee thereof shall be deemed the acceptance by such
transferee of all of the rights and obligations of a holder of a Note. No
service charge or other fee will be imposed in connection with any such
registration of transfer or exchange.

 

 -2- 

 

 

5.          Events of Default.

 

(a)          “Event of Default” means any one of the following events (whatever
the reason and whether it shall be voluntary or involuntary or effected by
operation of law or pursuant to any judgment, decree or order of any court, or
any order, rule or regulation of any administrative or governmental body):

 

(i)          any default in the payment of principal in respect of the Note, as
and when the same becomes due and payable (whether on the date on which the
obligations under the Note mature or by acceleration, redemption, prepayment or
otherwise) and such default continues for a period of fifteen (15) Business
Days;

 

(ii)         a material breach by any of the Debtors of its covenants,
representations or warranties hereunder or in any other Transaction Document
that remains uncured for a period of thirty (30) days following receipt by the
Debtors of written notice of such breach;

 

(iii)        any Debtor, which is a partnership, limited liability company,
limited partnership or a corporation, dissolves, suspends or discontinues doing
business (other than a consolidation or similar transaction between the
Debtors); or

 

(iv)        the occurrence of a Bankruptcy Event.

 

(b)          At any time or times following the occurrence of an Event of
Default, all amounts due and owing under this Note shall become immediately due
and payable.

 

(c)          Upon the occurrence of any Bankruptcy Event, all amounts due and
owing under this Note shall immediately become due and payable in full in cash,
without any further action by the Holder.

 

(d)          In connection with any Event of Default, the Holder need not
provide and the Debtors hereby waive any presentment, demand, protest or other
notice of any kind, and the Holder may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder, under any
of the Transaction Documents and all other remedies available to it under
applicable law. Any such declaration may be rescinded and annulled by the Holder
at any time prior to payment hereunder. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereto.
The remedies under this Note and any other Transaction Document or available
under applicable law shall be cumulative.

 

 -3- 

 

 

6.          Charges, Taxes and Expenses. The Holder shall be responsible for all
tax liability that may arise as a result of holding or transferring this Note.

 

7.          Grant of Security Interest. This Note and payments of principal and
all other obligations with respect to this Note are hereby secured by all of the
Purchased Assets. Elite hereby conveys to Holder a first priority security
interest in all Purchased Assets as set forth in the Security Agreement.

 

8.          Notices. Any and all notices or other communications or deliveries
hereunder shall be in writing and shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section 9
prior to 5:30 p.m. (New York City time) on a Business Day, (ii) the next
Business Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section 9 on a
day that is not a Business Day or later than 5:30 p.m. (New York City time) on
any Business Day, (iii) the Business Day following the date of mailing, if sent
by nationally recognized overnight courier service, or (iv) upon actual receipt
by the party to whom such notice is required to be given. The addresses for such
communications shall be: (i) if to any of the Debtors, care of Elite as set
forth in the Purchase Agreement, or (ii) if to the Holder, as set forth in the
Purchase Agreement.

 

9.            Miscellaneous.

 

(a)          This Note shall be binding on and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. The
Debtors shall not be permitted to assign this Note and the Holder shall not be
permitted to assign this Note other than pursuant to Section 4.

 

(b)          Subject to Section 9(a), nothing in this Note shall be construed to
give to any person or corporation other than the Debtors and the Holder any
legal or equitable right, remedy or cause under this Note.

 

(c)          Governing Law; Venue; Waiver Of Jury Trial. all questions
concerning the construction, validity, enforcement and interpretation of this
Note shall be governed by and construed and enforced in accordance with the
internal laws of the state of new JERSEY, without regard to the principles of
conflicts of law thereof. each party hereby irrevocably submits to the exclusive
jurisdiction of the federal courts sitting in the county of ESSEX, CITY OF
NEWARK AND OF THE STATE COURTS SITTING IN THE COUNTY OF BERGEN, city of
HACKENSACK, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the transaction documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper. each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
the borrowers hereby waives all rights to a trial by jury.

 

 -4- 

 

 

(d)          The headings herein are for convenience only, do not constitute a
part of this Note and shall not be deemed to limit or affect any of the
provisions hereof.

 

(e)          In case any one or more of the provisions of this Note shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Note shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Note.

 

(f)          No provision of this Note may be waived or amended except in a
written instrument signed, in the case of an amendment, by the Debtors and the
Holder or, or, in the case of a waiver, by the Holder. No waiver of any default
with respect to any provision, condition or requirement of this Note shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

 

(g)          Each Party and its counsel have participated fully in the review
and revision of this Note and the Transaction Documents. Any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in interpreting this Agreement. The language in
this Note and the Transaction Documents shall be interpreted as to its fair
meaning and not strictly for or against any Party.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS]

 

 -5- 

 

 

IN WITNESS WHEREOF, the Debtors have caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

  ELITE PHARMACEUTICALS, INC       By /s/ Carter Ward   Name: Carter Ward  
Title: CFO       ELITE LABORATORIES, INC.       By /s/ Carter Ward   Name:
Carter Ward   Title: CFO

 

 -6- 

